  Case 18-09915         Doc 37     Filed 02/05/19 Entered 02/05/19 12:57:38              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-09915
         CHELSEA D WHITLOW

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/04/2018.

         2) The plan was confirmed on 05/23/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/12/2018.

         6) Number of months from filing to last payment: 8.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-09915       Doc 37        Filed 02/05/19 Entered 02/05/19 12:57:38                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $3,785.44
       Less amount refunded to debtor                            $752.32

NET RECEIPTS:                                                                                     $3,033.12


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,424.87
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $137.56
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $1,562.43

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                Class    Scheduled      Asserted         Allowed        Paid         Paid
ADVOCATE SOUTH SUBURBAN HOS      Unsecured         911.62           NA              NA            0.00       0.00
ASSOCIATED LAB PHYSICIAN         Unsecured         514.40           NA              NA            0.00       0.00
AT&T SERVICES INC                Unsecured            NA         655.17          655.17           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         800.00      1,329.80        1,329.80           0.00       0.00
CITY OF COUNTRY CLUB HILLS       Unsecured         300.00           NA              NA            0.00       0.00
COMENITY CAPITAL BANK            Unsecured         201.00           NA              NA            0.00       0.00
CREDENCE RESOURCE MANA           Unsecured         439.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         202.00           NA              NA            0.00       0.00
CW NEXUS CREDIT CARD HOLDINGS    Unsecured         699.00        698.95          698.95           0.00       0.00
DIRECTV                          Unsecured         579.00           NA              NA            0.00       0.00
ENHANCED RECOVERY CORP           Unsecured         655.00           NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured     24,726.00            NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured     24,458.00            NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured     22,490.00            NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured     17,138.00            NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured     10,937.00            NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured      9,870.00            NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured      9,022.00            NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured      7,848.00            NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured      5,723.00            NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured      4,292.00            NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured      3,677.00            NA              NA            0.00       0.00
Fed Loan Serv                    Unsecured      1,057.00            NA              NA            0.00       0.00
FLOSS DENTAL CARE LLC            Unsecured         129.60           NA              NA            0.00       0.00
ILLINOIS COLLECTION SERVICE      Unsecured          50.00           NA              NA            0.00       0.00
INGALLS MEMORIAL HOSPITAL        Unsecured         464.00           NA              NA            0.00       0.00
Med Business Bureau              Unsecured         128.00           NA              NA            0.00       0.00
MIDLAND FUNDING                  Unsecured      1,055.00       1,054.72        1,054.72           0.00       0.00
MIDLAND FUNDING                  Unsecured            NA         570.43          570.43           0.00       0.00
MIDLAND FUNDING                  Unsecured      1,259.00       1,259.27        1,259.27           0.00       0.00
MIDLAND FUNDING                  Unsecured      1,518.00       1,517.90        1,517.90           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-09915      Doc 37       Filed 02/05/19 Entered 02/05/19 12:57:38                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal        Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid           Paid
MIDLAND FUNDING                Unsecured      1,610.00       1,610.67      1,610.67           0.00         0.00
MIDWEST ANESTHESIA             Unsecured         150.00           NA            NA            0.00         0.00
MIDWEST DIAGNOSTIC PATHOLOGY   Unsecured         229.32           NA            NA            0.00         0.00
SANTANDER CONSUMER USA         Secured       14,550.00     14,425.00     14,550.00       1,088.66       382.03
SANTANDER CONSUMER USA         Unsecured      7,498.00       6,641.22      6,641.22           0.00         0.00
SPRINT NEXTEL                  Unsecured         436.96           NA            NA            0.00         0.00
SYNCHRONY BANK                 Unsecured      1,422.00            NA            NA            0.00         0.00
US DEPT OF ED FEDLOAN          Unsecured     27,823.00           0.00   170,475.25            0.00         0.00
WELLS FARGO BANK NA            Secured      132,630.00    116,921.61    133,227.24            0.00         0.00
WELLS FARGO BANK NA            Secured              NA     16,305.63     16,305.63            0.00         0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                               $133,227.24               $0.00                   $0.00
      Mortgage Arrearage                              $16,305.63               $0.00                   $0.00
      Debt Secured by Vehicle                         $14,550.00           $1,088.66                 $382.03
      All Other Secured                                    $0.00               $0.00                   $0.00
TOTAL SECURED:                                       $164,082.87           $1,088.66                 $382.03

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                $0.00                 $0.00
       Domestic Support Ongoing                             $0.00                $0.00                 $0.00
       All Other Priority                                   $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                             $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                          $185,813.38                 $0.00                 $0.00


Disbursements:

       Expenses of Administration                            $1,562.43
       Disbursements to Creditors                            $1,470.69

TOTAL DISBURSEMENTS :                                                                         $3,033.12




UST Form 101-13-FR-S (09/01/2009)
  Case 18-09915         Doc 37      Filed 02/05/19 Entered 02/05/19 12:57:38                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
